United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1556
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

     Michael Adefemi Adeyemo, also known as Adekunle Olufemi Adetiloye

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of North Dakota - Fargo
                                    ____________

                              Submitted: May 12, 2020
                              Filed: September 2, 2020
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, MELLOY and SHEPHERD, Circuit Judges.
                             ____________

PER CURIAM.

        Defendant Michael Adefemi Adeyemo operated a multi-million dollar fraud
scheme that involved opening credit cards in the names of other individuals. In 2001,
Defendant and two others were charged in California with operating a fraud scheme.
United States v. Adeyemo, No. 8:01-cr-75 (C.D. Cal. filed May 9, 2001). Defendant
left the country before he could be arrested. By late 2003, Defendant lived in Canada
under the false name and identity of Adekunle Olufemi Adetiloye. He applied for
refugee status in Canada using the new name and false biographical information. In
2008, a grand jury in the District of North Dakota returned an indictment bringing
fraud-scheme charges against Defendant under his false name. United States v.
Adetiloye, No. 3:08-cr-28 (D.N.D. filed Mar. 19, 2008). In 2010, Canada extradited
Defendant to the United States, where he later pleaded guilty and was sentenced in
North Dakota as Adetiloye. In 2014, the government realized Adetiloye and
Adeyemo were one in the same, leading to the instant charges. In 2018, a jury found
Defendant guilty on four counts of obstruction of justice, in violation of 18 U.S.C.
§ 1503, for providing or affirming false identifying information to the District of
North Dakota with the intent to mislead the court (Counts 1 and 2) and to prevent the
Central District of California from discovering his location (Counts 3 and 4).

       On appeal, Defendant argues he had a Fifth Amendment right to not volunteer
his given name because it would have exposed him to the pending California charges.
The district court1 rejected this argument under Hiibel v. Sixth Judicial District Court
of Nevada, 542 U.S. 177, 191 (2004), and so do we. Defendant did not assert his
right to remain silent in fear of self-incrimination. Instead, Defendant repeatedly
provided false identification and information to the court and its officers during the
prosecution of his own criminal case. Cf. United States v. Pereira-Munoz, 59 F.3d
788, 793 (8th Cir. 1995) (as applied to the obstruction-of-justice sentencing
enhancement). Defendant also argues that the jury’s verdict was not supported by
sufficient evidence and that the district court abused its discretion instructing the jury.
Based on our thorough review of the record, we affirm. See 8th Cir. R. 47B.
                           ___________________________




       1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa, sitting by designation.


                                           -22-